UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1991


MICHAEL J. GIRO,

                    Petitioner,

             v.

U.S. RAILROAD RETIREMENT BOARD,

                    Respondent.



On Petition for Review of an Order of the Railroad Retirement Board. (15-AP-0066)


Submitted: February 10, 2020                                 Decided: February 13, 2020


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael J. Giro, Petitioner Pro Se. Patrick Sullivan Polk, Office of General Counsel, U.S.
RAILROAD RETIREMENT BOARD, Chicago, Illinois, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael J. Giro seeks review of the Railroad Retirement Board’s decision affirming

the hearings officer’s determination that March 1, 2013, is the beginning date of Giro’s

disability annuity under the Railroad Retirement Act, 45 U.S.C. §§ 231-231v (2018). Our

review of the record discloses that the Board’s decision is based upon substantial evidence

and is without reversible error. Accordingly, we deny the petition for review for the

reasons stated by the Board. Appeal of Michael J. Giro, No. 15-AP-0066 (R.R.B. Sept. 12,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                            2